Citation Nr: 0704809	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for intermittent 
postural dizziness, mild, also claimed as a loss of balance 
due to weak legs and dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1952 to June 
1962.  He had additional service with the United States Air 
Force Reserves from June 1973 to August 1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
intermittent postural dizziness, mild, because the evidence 
submitted was not new and material. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA notify a claimant of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final VA denial.  Id.  

In the present case, the RO provided the veteran with notice 
of the type of evidence needed to substantiate a claim for 
service connection.  However, the RO did not provide the 
veteran with an explanation of the meaning of both "new" 
and "material" evidence, and did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the September 
2000 Board decision, which denied service connection for a 
disorder manifested by weakness, dizziness, and loss of 
balance.  The Board also notes that the RO did not provide 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO should address 
all VCAA notice deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
describes (1) the meaning of both "new" 
and "material" evidence; (2) the 
particular type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial, pursuant to Kent 
v. Nicholson, 20 Vet. App. 1 (2006); and 
(3) information or evidence needed to 
establish a disability rating and an 
effective date as outlined by United 
States Court of Appeals for Veterans 
Claims (CAVC)  in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then readjudicate the 
claim based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
